Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustment means having a sliding configuration between fastening points on the track or on the vehicle body (claims 1, 3, and 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: Applicant’s Detailed Description of the Invention lacks reference to the sliding configurations of the adjustment means (sliding means are only mentioned in the “Summary of the Invention”, not the “Detailed Description”).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, applicant claims a “distance adjustment means” for allowing distance change within the suspension, thereby applicant has invoked 35 USC 112(f).  To properly invoke 112(f), applicant’s disclosure must provide a clear definition of what structure corresponds to the claimed distance adjustment means.  However, applicant’s detailed disclosure describes one complete embodiment of adjustment means (the embodiment of Figures 3a-3b) and states that embodiments were chosen and described to best explain the principles of the invention and its practical applications and that various embodiments with various modifications are possible (last paragraph of specification).  Also, the structure of a sliding embodiment of the adjustment means is not described.  Therefore, it is not clear what structure is specifically required to meet the means plus function limitation in applicant’s claims.
In claim 1, line 6, “a plurality of road wheels” should be -the plurality of road wheels- because the term was recited in line 4 of the claim.  In line 7, “plurality of road wheels” should be “the plurality of road wheels” because the term was recited earlier in the claim.  In line 7, “Claim 9(“ should be deleted.  In line 8, “in one end” should be -at one end-.  In lines 8-10, “in one end are” should be – at 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roemer (USPN 4,057,916).
Regarding claim 1, Roemer teaches a tracked vehicle (Figure 1) comprising a vehicle body 10, 16, a track assembly 14 and a suspension device (24, 26, 30, 40, 42) for suspension of said track assembly to said vehicle body of said tracked vehicle.  The track assembly comprises a track support beam 26, a plurality of road wheels (support wheels 24’ and rollers mounted to the bottom of the beam 26, as seen in Figure 1), at least one drive wheel 24, and an endless track 14.  The track support beam 26 is arranged to support said at least one drive wheel 24 and a plurality of road wheels, described above.  The endless track is disposed around said at least one drive wheel 24 and plurality of road wheels.  The suspension device comprises two pendulum arms 30, 42, which at one end are rotatably attached to a respective fastening point in said vehicle body 10 and at the other end are rotatably attached to a respective 
Regarding claims 5 and 7, the suspension device further comprises a suspension configuration for damping the movement of the track assembly relative to the vehicle body and/or for controlling the position of the track assembly relative to the vehicle body (hydraulic cylinder 40 controls the position of the track relative to the vehicle body, see col. 2, lines 40-45).  
Regarding claim 6, the suspension configuration 40 is arranged between the vehicle body 10 and at least one of said two pendulum arms 24 for damping the movement of said at least one pendulum arm and/or controlling the position of said at least one pendulum arm in said plane (hydraulic cylinder 40 controls the position of the arm 30).  
Claim(s) 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbanczyk (USPN 5,390,752).
Regarding claim 1, Urbanczyk teaches a tracked vehicle comprising a vehicle body 3, 13, at least one track assembly 6 and a suspension device 1 for suspension of said track assembly to said vehicle body of said tracked vehicle, said track assembly comprising a track support beam 5, a plurality of road wheels 8, at least one drive wheel 7’, and an endless track 6.  The support beam 5 is arranged to support 
Regarding claim 2, the adjustment means comprises a crank throw configuration (arm 14 or 21) for at least one of the pendulum arms for allowing said distance change between the fastening point 18, 25, on the vehicle body and the fastening point 17, 24, on the track assembly of said at least one of the pendulum arms 15, 22.  
Regarding claim 5, suspension device further comprises a suspension configuration (hydraulic cylinders 31, 34, for controlling the position of the track assembly relative to the body; see col. 4, lines 44-47, generally, specific operation of the cylinders is described in col. 48-col. 6, line 32) for damping the movement of the track assembly relative to the vehicle body and/or for controlling the position of the track assembly relative to the vehicle body.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of Aaen (USPN 3,945,451).
Regarding claims 3 and 4, Roemer teaches a slide configuration (pin in clot configuration 42) but it changes the distance between fastening points on one of the pendulum arms, not the distance between fastening points on the vehicle body or track assembly.
Aaen teaches a track suspension configuration having a pair of pendulum arms 41, 31.  One arm 31 has one end pivotally connected to the chassis 13 and a second end slidably connected to a track suspension beam (see Figure 1; col. 2, lines 40-57).  Aaen shows the lower end of the pendulum arm 31 to be slidable on the track assembly.  It also teaches, in col. 2, lines 60-64, that the arm could be pivotally connected to the rack assembly at its lower end with its upper end slidably connected to the chassis 13.  Aaen teaches that both the these sliding connections can be use as alternatives to a means for adjusting the effective length of the pendulum arm (a telescopic pendulum arm).
It would have been obvious to one of ordinary skill in the art modify Roemer to have a sliding connection between a pendulum arm and either the chassis or the track frame, rather than the pin in slot configuration, in view of the teaching of Aaen, in order to accomplish substantially the same result .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of Hellholm (WO2014/182235) in view of Urbanczyk (USPN 5,390,752).
Regarding claims 8, Hellholm teaches an articulated vehicle, a forestry vehicle or forwarder (p. 11, lines 8-9), comprising a first vehicle unit 11 and a second vehicle unit 12 pivotably connected to the first vehicle unit via an articulation joint (see p. 10, lines 6-8), each of said vehicle units comprising a vehicle body 30 and two track assemblies 20 (see Figure 1) connected to respective sides of said vehicle body by means of a suspension device.  The suspension device comprises a track support beam, road wheels, a drive wheel and an endless track disposed around the drive wheel and road wheels.  The suspension device allows tilting movement of the track assembly, including the drive wheel and road wheels, relative to the vehicle body.  Hellholm lacks pendulum arms pivotally mounted to the body and track assembly having a distance adjustment means.
Urbanczyk teaches a tracked vehicle comprising a vehicle body 3, 13, at least one track assembly 6 and a suspension device 1 for suspension of said track assembly to said vehicle body of said tracked vehicle, said track assembly comprising a track support beam 5, a plurality of road wheels 8, at least one drive wheel 7’, and an endless track 6.  The support beam 5 is arranged to support said at least one drive wheel 7’ and the plurality of road wheels 8.  The endless track 6 is disposed around the at least one drive wheel and plurality of road wheels.  The suspension device 1 comprises two pendulum arms 15, 22, which at one end 18, 25, is rotatably attached to a respective fastening point in said vehicle body 13 at 10 and at the other end 17, 24, is rotatably attached to a respective fastening point in the track support beam 5 of said track assembly.  The suspension device comprises distance adjustment means 14, 21, which is arranged to allows tilting movement of the track assembly relative to the vehicle body.

Regarding claims 9 and 10, Hellholm teaches that the tracked vehicle is a forestry vehicle, specifically, a forwarder (p. 11, lines 8-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kopera, Habsburg-Lothringen, Pettersson, and Biller each show a track suspension having a pair of pendulum arms.
Rose and Mallette each teach a track suspension with a pair of pendulum arms and a sliding connection between a pendulum arm and a track support beam.
Hellholm ‘268 shows a forwarder track arrangement.
Sievers shows a vertically and tiltably mounted track assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/